 Case 1:20-cv-06233-FB-RLM Document 1 Filed 12/23/20 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PETER GRANTON,
                                                          NOTICE OF REMOVAL
                                     Plaintiff,
v.                                                        Civil Action #: 1:20-cv-6233

LOWE’S HOME CENTERS, LLC,

                                     Defendant.

TO:      United States District Court
         Eastern District of New York

         Pursuant to 28 U.S.C. §1441 and 1332, the action entitled Peter Granton v. Lowe’s Home

Centers, Inc. commenced in the Supreme Court of the State of New York for the County of

Richmond, Index Number 150389/2020, is hereby removed by Defendant, Lowe’s Home

Centers, LLC (hereinafter “Lowe’s” or “Defendant”), from the Supreme Court of the State of

New York, County of Richmond to the United States District Court for the Eastern District of

New York by the filing of this Notice of Removal with the Clerk of the United States District

Court for the Eastern District of New York.

         Defendant, by and through its attorneys, Goldberg Segalla LLP, respectfully states the

following as grounds for removing this action:

                                      Procedural History

         1.    On or about February 24, 2020, the above-captioned civil action was commenced

in the Supreme Court of the State of New York, County of Richmond. Plaintiff’s Summons and

Complaint were assigned Index Number 150389/2020 (hereinafter, the “State Court Action”).

         2.    According to the Affidavit of Service filed on June 2, 2020, plaintiff served

Lowe’s authorized agent on May 20, 2020.

         3.    Copies of all process, pleadings, and orders served upon parties in the State Court



28571301.v1
 Case 1:20-cv-06233-FB-RLM Document 1 Filed 12/23/20 Page 2 of 4 PageID #: 2



Action are attached hereto as Exhibit A.

         4.    The State Court Action seeks monetary damages for personal injuries allegedly

suffered by plaintiff, Peter Granton, while shopping at the Lowe’s Home Improvement retail

store located at 2171 Forest Avenue, Staten Island, New York.

                                               Parties

         5.    Upon information and belief, plaintiff is a resident of Richmond County, State of

New York.

         6.    Defendant is incorporated under the laws of the state of North Carolina and has a

principal place of business in North Carolina.

         7.    More specifically, Lowe’s Home Centers, LLC, is a limited liability company

organized under the laws of North Carolina and with a principal place of business at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117.

         8.    The sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc.

         9.    Lowe’s Companies, Inc. was incorporated under the laws of North Carolina and

has a principal place of business at 1000 Lowe’s Boulevard, Mooresville, North Carolina 28117.

         10.   Accordingly, full diversity exists between the parties.

                                            Jurisdiction

         11.   This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 because it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                         Basis for Removal

         12.   This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) because this is the

federal district court for the district embracing the place where the state court suit is pending.

         13.   Though the Complaint does not state the amount of damages that will be sought,


28571301.v1
 Case 1:20-cv-06233-FB-RLM Document 1 Filed 12/23/20 Page 3 of 4 PageID #: 3



on or about November 25, 2020, plaintiff made a written demand of $90,000 to resolve his

claims against Lowe’s. Therefore, it is Lowe’s good faith belief that the amount in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs. Plaintiff’s

correspondence dated November 25, 2020 is attached as Exhibit B.

         14.   As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiff, by and through his attorneys of record, and is being filed with the Clerk of

the Court of the State of New York, Supreme Court, County of Richmond.

         15.   Copies of all process, pleadings, and orders served upon Defendant in the State of

New York Supreme Court, County of Richmond, Index No. 150389/2020, are attached as

Exhibit A.

        16.    By filing this Notice of Removal, Defendant does not waive any defenses which

may be available to it, including, but not limited to, its right to contest in personam jurisdiction

over Defendant and improper service of process.

        17.    No previous application has been made for the relief requested herein.

         WHEREFORE, Defendant files this Notice of Removal so that the State Court Action

bearing Index No. 150389/2020 now pending in the State of New York, Supreme Court, County

of Richmond be removed to this court for all further proceedings.

Dated: Buffalo, New York
       December 23, 2020

                                                     GOLDBERG SEGALLA LLP

                                                     _________________________
                                                     Joseph M. Hanna, Esq. (JH2603)
                                                     Attorney for Defendant
                                                     Lowe’s Home Centers, LLC
                                                     665 Main Street
                                                     Buffalo, New York 14203-1425
                                                     (716) 566 - 5400
                                                     jhanna@goldbergseglla.com




28571301.v1
 Case 1:20-cv-06233-FB-RLM Document 1 Filed 12/23/20 Page 4 of 4 PageID #: 4




TO:      James Maleady, Esq.
         Law Offices of James Maleady, P.C.
         Attorneys for Plaintiff
         292 Nelson Avenue
         Staten Island, New York 10308
         (347) 452-3703
         maleady@nyaccident.com




28571301.v1
